
	
		II
		Calendar No. 42
		110th CONGRESS
		1st Session
		S. 283
		[Report No. 110–17]
		IN THE SENATE OF THE UNITED STATES
		
			January 12, 2007
			Mr. Bingaman (for
			 himself and Mr. Domenici) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			February 15, 2007
			Reported by Mr.
			 Bingaman, without amendment
		
		A BILL
		To amend the Compact of Free Association Amendments Act
		  of 2003, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Compacts of Free Association
			 Amendments Act of 2007.
		2.Approval of
			 AgreementsSection 101 of the
			 Compact of Free Association Amendments Act of 2003 (48 U.S.C. 1921) is
			 amended—
			(1)in the first
			 sentence of subsection (a), by inserting before the period at the end the
			 following: , including Article X of the Federal Programs and Services
			 Agreement Between the Government of the United States and the Government of the
			 Federated States of Micronesia, as amended under the Agreement to Amend Article
			 X that was signed by those two Governments on June 30, 2004, which shall serve
			 as the authority to implement the provisions thereof; and
			(2)in the first
			 sentence of subsection (b), by inserting before the period at the end the
			 following: , including Article X of the Federal Programs and Services
			 Agreement Between the Government of the United States and the Government of the
			 Republic of the Marshall Islands, as amended under the Agreement to Amend
			 Article X that was signed by those two Governments on June 18, 2004, which
			 shall serve as the authority to implement the provisions
			 thereof.
			3.Conforming
			 amendmentSection 105(f)(1) of
			 the Compact of Free Association Amendments Act of 2003 (48 U.S.C. 1921d(f)(1))
			 is amended by striking subparagraph (A) and inserting the following:
			
				(A)Emergency and
				disaster assistance
					(i)In
				generalSubject to clause (ii), section 221(a)(6) of the U.S.–FSM
				Compact and section 221(a)(5) of the U.S.–RMI Compact shall each be construed
				and applied in accordance with the two Agreements to Amend Article X of the
				Federal Programs and Service Agreements signed on June 30, 2004, and on June
				18, 2004, respectively.
					(ii)Definition of
				will provide fundingIn the second sentence of paragraph 12 of
				each of the Agreements described in clause (i), the term will provide
				funding means will provide funding through a transfer of funds using
				Standard Form 1151 or a similar document or through an interagency,
				reimbursable
				agreement.
					.
		4.Clarifications
			 regarding PalauSection
			 105(f)(1)(B) of the Compact of Free Association Amendments Act of 2003 (48
			 U.S.C. 1921d(f)(1)(B)) is amended—
			(1)in clause
			 (ii)(II), by striking and its territories and inserting ,
			 its territories, and the Republic of Palau;
			(2)in clause
			 (iii)(II), by striking , or the Republic of the Marshall Islands
			 and inserting , the Republic of the Marshall Islands, or the Republic of
			 Palau; and
			(3)in clause
			 (ix)—
				(A)by striking
			 Republic both places it appears and inserting government,
			 institutions, and people;
				(B)by striking
			 2007 and inserting 2009; and
				(C)by striking
			 was and inserting were.
				5.Availability of
			 legal servicesSection
			 105(f)(1)(C) of the Compact of Free Association Amendments Act of 2003 (48
			 U.S.C. 1921d(f)(1)(C)) is amended by inserting before the period at the end the
			 following: , which shall also continue to be available to the citizens
			 of the Federated States of Micronesia, the Republic of Palau, and the Republic
			 of the Marshall Islands who legally reside in the United States (including
			 territories and possessions).
		6.Technical
			 amendments
			(a)Title
			 I
				(1)Section 177
			 agreementSection 103(c)(1) of the Compact of Free Association
			 Amendments Act of 2003 (48 U.S.C. 1921b(c)(1)) is amended by striking
			 section 177 and inserting Section 177.
				(2)Interpretation
			 and united states policySection 104 of the Compact of Free
			 Association Amendments Act of 2003 (48 U.S.C. 1921c) is amended—
					(A)in subsection
			 (b)(1), by inserting the before U.S.–RMI
			 Compact,;
					(B)in subsection
			 (e)—
						(i)in
			 the matter preceding subparagraph (A) of paragraph (8), by striking to
			 include and inserting and include;
						(ii)in
			 paragraph (9)(A), by inserting a comma after may; and
						(iii)in paragraph
			 (10), by striking related to service and inserting
			 related to such services; and
						(C)in the first
			 sentence of subsection (j), by inserting the before
			 Interior.
					(3)Supplemental
			 provisionsSection 105(b)(1) of the Compact of Free Association
			 Amendments Act of 2003 (48 U.S.C. 1921d(b)(1)) is amended by striking
			 Trust Fund and inserting Trust Funds.
				(b)Title
			 II
				(1)U.S.–FSM
			 compactThe Compact of Free Association, as amended, between the
			 Government of the United States of America and the Government of the Federated
			 States of Micronesia (as provided in section 201(a) of the Compact of Free
			 Association Amendments Act of 2003 (117 Stat. 2757)) is amended—
					(A)in section
			 174—
						(i)in
			 subsection (a), by striking courts and inserting
			 court; and
						(ii)in
			 subsection (b)(2), by striking the before
			 November;
						(B)in section
			 177(a), by striking , or Palau and inserting (or
			 Palau);
					(C)in section
			 179(b), by striking amended Compact and inserting
			 Compact, as amended,;
					(D)in section
			 211—
						(i)in
			 the fourth sentence of subsection (a), by striking Compact, as Amended,
			 of Free Association and inserting Compact of Free Association,
			 as amended;
						(ii)in
			 the fifth sentence of subsection (a), by striking Trust Fund
			 Agreement, and inserting Agreement Between the Government of the
			 United States of America and the Government of the Federated States of
			 Micronesia Implementing Section 215 and Section 216 of the Compact, as Amended,
			 Regarding a Trust Fund (Trust Fund Agreement),;
						(iii)in subsection
			 (b)—
							(I)in the first
			 sentence, by striking Government of the before
			 Federated; and
							(II)in the second
			 sentence, by striking Sections 321 and 323 of the Compact of Free
			 Association, as Amended and inserting Sections 211(b), 321, and
			 323 of the Compact of Free Association, as amended,; and
							(iv)in
			 the last sentence of subsection (d), by inserting before the period at the end
			 the following: and the Federal Programs and Services Agreement referred
			 to in section 231;
						(E)in the first
			 sentence of section 215(b), by striking subsection(a) and
			 inserting subsection (a);
					(F)in section
			 221—
						(i)in
			 subsection (a)(6), by inserting (Federal Emergency Management
			 Agency) after Homeland Security; and
						(ii)in
			 the first sentence of subsection (c), by striking agreements and
			 inserting agreement;
						(G)in the second
			 sentence of section 222, by inserting in after referred
			 to;
					(H)in the second
			 sentence of section 232, by striking sections 102 (c) and all
			 that follows through January 14, 1986) and inserting
			 section 102(b) of Public Law 108–188, 117 Stat. 2726, December 17,
			 2003;
					(I)in the second
			 sentence of section 252, by inserting , as amended, after
			 Compact;
					(J)in the first
			 sentence of the first undesignated paragraph of section 341, by striking
			 Section 141 and inserting section 141;
					(K)in section
			 342—
						(i)in
			 subsection (a), by striking 14 U.S.C. 195 and inserting
			 section 195 of title 14, United States Code; and
						(ii)in
			 subsection (b)—
							(I)by striking
			 46 U.S.C. 1295(b)(6) and inserting section 1303(b)(6) of
			 the Merchant Marine Act, 1936 (46
			 U.S.C. 1295b(b)(6)); and
							(II)by striking
			 46 U.S.C. 1295b(b)(6)(C) and inserting section
			 1303(b)(6)(C) of that Act;
							(L)in the third
			 sentence of section 354(a), by striking section 442 and 452 and
			 inserting sections 442 and 452;
					(M)in section
			 461(h), by striking Telecommunications and inserting
			 Telecommunication;
					(N)in section
			 462(b)(4), by striking of Free Association the second place it
			 appears; and
					(O)in section
			 463(b), by striking Articles IV and inserting Article
			 IV.
					(2)U.S.–RMI
			 compactThe Compact of Free Association, as amended, between the
			 Government of the United States of America and the Government of the Republic
			 of the Marshall Islands (as provided in section 201(b) of the Compact of Free
			 Association Amendments Act of 2003 (117 Stat. 2795)) is amended—
					(A)in section
			 174(a), by striking court and inserting
			 courts;
					(B)in section
			 177(a), by striking the comma before (or Palau);
					(C)in section
			 179(b), by striking amended Compact, and inserting
			 Compact, as amended,;
					(D)in section
			 211—
						(i)in
			 the fourth sentence of subsection (a), by striking “Compact, as Amended, of
			 Free Association” and inserting Compact of Free Association, as
			 amended;
						(ii)in
			 the first sentence of subsection (b), by striking Agreement between the
			 Government of the United States and the Government of the Republic of the
			 Marshall Islands Regarding Miliary Use and Operating Rights and
			 inserting Agreement Regarding the Military Use and Operating Rights of
			 the Government of the United States in the Republic of the Marshall Islands
			 concluded Pursuant to Sections 321 and 323 of the Compact of Free Association,
			 as Amended (Agreement between the Government of the United States and the
			 Government of the Republic of the Marshall Islands Regarding Military Use and
			 Operating Rights); and
						(iii)in the last
			 sentence of subsection (e), by inserting before the period at the end the
			 following: and the Federal Programs and Services Agreement referred to
			 in section 231;
						(E)in section
			 221(a)—
						(i)in
			 the matter preceding paragraph (1), by striking Section 231 and
			 inserting section 231; and
						(ii)in
			 paragraph (5), by inserting (Federal Emergency Management
			 Agency) after Homeland Security;
						(F)in the second
			 sentence of section 232, by striking sections 103(m) and all
			 that follows through (January 14, 1986) and inserting
			 section 103(k) of Public Law 108–188, 117 Stat. 2734, December 17,
			 2003;
					(G)in the first
			 sentence of section 341, by striking Section 141 and inserting
			 section 141;
					(H)in section
			 342—
						(i)in
			 subsection (a), by striking 14 U.S.C. 195 and inserting
			 section 195 of title 14, United States Code; and
						(ii)in
			 subsection (b)—
							(I)by striking
			 46 U.S.C. 1295(b)(6) and inserting section 1303(b)(6) of
			 the Merchant Marine Act, 1936 (46
			 U.S.C. 1295b(b)(6)); and
							(II)by striking
			 46 U.S.C. 1295b(b)(6)(C) and inserting section
			 1303(b)(6)(C) of that Act;
							(I)in the third
			 sentence of section 354(a), by striking section 442 and 452 and
			 inserting sections 442 and 452;
					(J)in the first
			 sentence of section 443, by inserting , as amended. after
			 the Compact;
					(K)in the matter
			 preceding paragraph (1) of section 461(h)—
						(i)by
			 striking 1978 and inserting 1998; and
						(ii)by
			 striking Telecommunications and inserting
			 Telecommunication Union; and
						(L)in section
			 463(b), by striking Article and inserting
			 Articles.
					7.Transmission of
			 videotape programmingSection
			 111(e)(2) of title 17, United States Code, is amended by striking or the
			 Trust Territory of the Pacific Islands and inserting the
			 Federated States of Micronesia, the Republic of Palau, or the Republic of the
			 Marshall Islands.
		8.Palau road
			 maintenanceThe Government of
			 the Republic of Palau may deposit the payment otherwise payable to the
			 Government of the United States under section 111 of Public Law 101–219 (48
			 U.S.C. 1960) into a trust fund if—
			(1)the earnings of
			 the trust fund are expended solely for maintenance of the road system
			 constructed pursuant to section 212 of the Compact of Free Association between
			 the Government of the United States of America and the Government of Palau (48
			 U.S.C. 1931 note); and
			(2)the trust fund is
			 established and operated pursuant to an agreement entered into between the
			 Government of the United States and the Government of the Republic of
			 Palau.
			9.Clarification of
			 tax-free status of Trust FundsIn the U.S.–RMI Compact, the U.S.–FSM
			 Compact, and their respective trust fund subsidiary agreements, for the
			 purposes of taxation by the United States or its subsidiary jurisdictions, the
			 term State means State, territory, or the District of
			 Columbia.
		
	
		February 15, 2007
		Reported without amendment
	
